Citation Nr: 1637508	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to herbicide (Agent Orange) exposure, or as secondary to service-connected Type II diabetes mellitus, posttraumatic stress disorder (PTSD), and/or coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2015, the Board remanded this claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Board remanded this claim in July 2015 in order to provide the Veteran with a VA examination regarding his hypertension.  The Board directed the examiner to discuss whether the Veteran's hypertension was related to active duty service, to include presumed herbicide exposure therein.  The Board also directed the examiner to discuss whether the Veteran's hypertension was caused by or aggravated by his service-connected diabetes mellitus, PTSD, and/or coronary artery disease (CAD).

The Veteran underwent a VA examination in January 2016.  The examiner opined that it is less likely than not that the Veteran's hypertension "is in any way related to Agent Orange" or was caused or aggravated by diabetes mellitus or CAD.  The examiner then cited eleven facts from the Veteran's medical history, including that the onset of hypertension preceded the onset of diabetes mellitus and CAD and remained well-controlled following the onset of diabetes mellitus and CAD.  Therefore, the examiner concluded that hypertension was unrelated to and not aggravated by diabetes mellitus and CAD.

Upon review, it is clear that the January 2016 VA examiner did not adequately address all of the questions specified in the July 2015 Board remand.  The examiner did not discuss whether hypertension was caused or aggravated by PTSD.  Moreover, the examiner provided no rationale whatsoever for the opinion that hypertension was not due to service, to include herbicide exposure therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that the directives of the July 2015 remand were not substantially complied with, thereby necessitating another remand for an addendum opinion regarding the etiology of the Veteran's hypertension.

Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from January 2016 to the present, documenting treatment for hypertension, diabetes mellitus, PTSD, and CAD. 

2. Thereafter, forward the claims file to an examiner, other than the January 2016 VA examiner, for an addendum opinion regarding the etiology of the Veteran's hypertension.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed hypertension, had its onset in service or is related to any in-service disease, event, or injury, to include herbicide exposure therein.

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that hypertension is not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's hypertension or whether it manifested in an unusual manner. 

The reviewing examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is proximately due to or caused by the Veteran's service-connected diabetes mellitus, PTSD, and/or CAD.

In rendering this opinion, the examiner should discuss the significance of January 2005 VA treatment records showing that on the same date that the Veteran's blood pressure was recorded at 164/98, his blood sugar was elevated at 200, and further testing was conducted to rule-out diabetes mellitus, which ultimately led to a diagnosis of diabetes mellitus in December 2005. 

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension was aggravated (permanently worsened in severity beyond a natural progression) by service-connected diabetes mellitus, PTSD, and/or CAD?

If the examiner determines that the Veteran's hypertension is aggravated by diabetes mellitus, PTSD, and/or CAD, the examiner should report the baseline level of severity of the hypertension prior to the onset of aggravation.  If some of the increase in severity of hypertension is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




